DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a composition, classified in C09K8/035.
II. Claims 14-15, drawn to a method of well operation, classified in E21B43/16.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used in a materially different process such as de-icing process. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(i) the invention has acquired a separate status in the art in view of their different classification.
(ii) the invention requires a different field of search, for example, searching different classes/subclasses, or employing different search queries.
(iii) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Wanli Wu on  14 December 2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-15 are  withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 recites “0.5 to 4 pounds of the rheological modifier”, however, claim 1 requires “1 to about 12 pounds  of the rheological modifier”.   Thus claim 5 fails to include all the limitations of claim 1.  
Claim 10 recites “the pH stabilizer comprises ethylene diamine and about 1 to about 5  wt.% of a polyimidazoline”, however, claims 1 requires “ a pH stabilizer comprising a diamine”. Thus claim 5 fails to include all the limitations of claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-13  are rejected under 35 U.S.C. 103 as being unpatentable over US2017/03242310A1 (Obeyesekere), which is listed in Applicant’s information disclosure statement.
Regarding claims 1, 2, 5-6 and 8-9, Obeyesekere teaches a heavy brine  for well drilling comprises calcium chloride, calcium bromide or zinc bromide ([0145] and [0146]), exemplified as  11.6 ppg of CaCl2 brine (Table 1),  and a composition comprising a phosphate ester ([0094]), triethylene glycol ([0134]), and  an ethoxylated diamine ([0131] and [0143]), which meets the claimed rheology modifier,  wherein the composition is present in the brine in an amount of  100 to 10,000 mg/l ([0143]),  which is  equivalent to 0.035 ppb to 3.5 ppb, which  overlaps with the claimed amount of 1 to 12 pounds of claim 1  or 0.5 to 4 pounds of claim 5.
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the composition in the brine  at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Obeyesekere teaches the brine can be used in high temperature downhole, exemplified as 300 to 350 °F  ([0052] and [0150]).
The recitation  “to improve the rheological properties of the divalent brine based downhole treatment fluid at a temperature of greater than about 200°F” is interpreted as an intended use  since there is no apparent structural difference required by the composition other than that recited in the body of the claim (see MPEP2111.02, II).

Regarding claim 3, Obeyesekere teaches that the phosphate ester has the following structure ([0094]):

    PNG
    media_image1.png
    259
    422
    media_image1.png
    Greyscale

which meets the claimed hydrocarbyl polyether phosphate ester. 
Regarding claim 4, Obeyesekere exemplifies a formulation for heavy brine consists of  imidazoline,  ethoxylated amine, phosphate ester, thiourea, water and alcohol (Table 7 #3, #6 or #9),  which is either a neutral or a basic  compound,  thus a pH greater than 7, which encompasses the claimed pH, and a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Regarding claim 7, Obeyesekere teaches the brine is a drilling fluid which  may contain additional ingredients such as lubricity adjuster, pH adjuster, etc. (([0145]),  [0146]). 
Regarding the yield point, low shear rate viscosity, plastic viscosity and lubricity coefficient of claims 11-13, since Obeyesekere teaches the same composition as claimed, absent evidence to the contrary, one of ordinary skill in the art would have reasonable basis to expect that the property of the Obeyesekere composition would inherently be the same as claimed. If there is any difference between the composition of Obeyesekere and the composition of the instant claims the difference would have been minor and obvious. “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).

Claim 10 is rejected under 35 U.S.C. 103 as obvious over Obeyesekere as applied to claims 1-9 and 11-13 and further in view of US 2006/0116296A1 (Kippie), which is listed  in Applicant’s information disclosure statement.
The teachings of Obeyesekere are set forth above. 
Obeyesekere teaches that the composition further comprises about 2 to 5 wt.% of ethylenediamine imidazoline  such as bisimidazoline ([0067] and Table 7 ), which meets the claimed polyimidazoline.  
Obeyesekere further teaches the brine is a drilling fluid which  may contain additional ingredients including a  pH adjuster (([0145]),  [0146]). 
Obeyesekere does expressly teach the ethylene diamine. 
 Kippie teaches ethylenediamine is added to a drilling  fluid brine  for carbon dioxide neutralization ([0056] and [0058]). 
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to include the ethylenediamine of Kippie  in the drilling fluid of Obeyesekere.   The rationale to do so would have been the motivation provided by the teachings of Kippie  that to do so would predictably provide effective carbon dioxide control for a drilling brine([0056] and [0058]). 
As to the relative amount the ethylene diamine  and the polyimidazoline, a person of ordinary skill in the art would have been motivated to adjust the relative  amount of the ethylene diamine  and the polyimidazoline    in order to obtain a workable product.  It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766